Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Wilson (US 6,968,670) is considered the closest prior art.
Wilson discloses a method for adjustment of a system for filling of one or more big bags with material, comprising: locating and retaining a neck of one of the big bags in an airtight seal around a feed pipe having a telescopically attached outer pipe, wherein the outer pipe is movable to a position corresponding to the height of the big bag, filling a predetermined quantity of material in a vertical stream through the feed pipe from an overlying dosage unit positioned above the feed pipe, supporting the bottom of the big bag on an underlying surface while carrying out the filling of material into the big bag, separating the neck of the big bag from the outer pipe after filling the big bag.
Wilson fails to anticipate or render obvious adjusting the distance between a bottom rim of the feed pipe and the dosage unit when changing from the big bag having a first height between the underlying surface and the neck to a different height big bag having a second height between the underlying surface and the neck.  Any modification to Wilson would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753